Citation Nr: 1419028	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a groin injury, claimed as atrophy or pain of the testicles. 


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the RO in November 2009 and testified before the Board by videoconference from the Detroit RO in January 2013.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right testicle was atrophied at the time of his induction into service, and the Veteran's left testicle is essentially the same size it was during service.

2.  The Veteran's testimony that testicular pain became chronic during service and continued to the present is not consistent with the facts and circumstances shown in the record.  



CONCLUSION OF LAW

The criteria for service connection for residuals of a groin injury, claimed as atrophy and pain of the testicles, to include aggravation of right testicle atrophy in service, are not met.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3006, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for the claimed disorders.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the Appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was notified of the criteria for service connection by a letter issued in February 2009.  That letter was issued prior to the RO decision.

The Veteran is represented by an attorney.  Neither the Veteran nor his attorney has raised a claim that the Veteran was prejudiced by any notice defect, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA's duty to assist requires reasonable efforts to assist claimants to obtain evidence necessary to substantiate a claim, and in claims for disability compensation, requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  Service treatment records have been obtained.  The Veteran has been afforded VA examination.  The Veteran submitted lay statements and private medical evidence.  VA clinical records are associated with the claims file and electronic file.  The Veteran did not identify any other records as possibly relevant.

The discussions at the hearings establish that the Veteran was advised of the criteria for service connection, and that the Veteran's attention was directed to the types of evidence that were missing that might substantiate the claims, in compliance with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran's attorney effectively waived RO consideration of the evidence discussed at the Videoconference hearing and received thereafter.

Claims for service connection 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The second and third elements may be established by showing continuity of symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the claim addressed on the merits in this decision is not recognized as chronic, no further discussion of continuity of symptomatology is required.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in disability during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235   (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").   Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A Veteran's lay statements that he or she has experienced pain continually since service relate to symptoms capable of lay observation and is competent evidence regarding continuity of symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection, and may not discredit lay testimony merely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Entitlement to service connection for residuals of a groin injury

The Veteran testified that he could feel his testicles prior to service, but not after service.  He testified to groin pain in service that remained chronic and continuous after service.  

At the Veteran's service induction examination, he provided an August 16, 1976 letter from R.R.H., D.O., who stated that the Veteran underwent bilateral orchiopexy in 1970.  Dr. R.R.H. stated that the Veteran's testicles were both descended, and he was a fit candidate for the armed forces.  The Veteran also provided a February 1972 operative report which discloses that, at age 13, the Veteran, who had bilateral cryptorchidism (undescended testicles), underwent bilateral orchiopexy and inguinal herniorrhaphy.  

The Veteran was examined for induction on August 18, 1976.  The examiner, F.P.K., MD, stated that although both the testicles were brought down surgically, the right testicle was not present in the scrotum.  Dr. F.P.K. added a written addendum to Dr. R.R.H.'s letter stating that Dr. K. did not concur with Dr. H. and that the Veteran's right testicle was not palpable in the scrotum or inguinal canal.  Initially, the examiner stated that the Veteran was not medically qualified for induction.  A waiver was recommended, and granted, based on an October 1976 finding that the defect of the right testicle was not currently disabling.  

In early 1977, the Veteran was seen for ankle and upper respiratory complaints.  In October 1977, the Veteran reported that a part of his testicles "went up into his abdomen" when he was lifting weights."  On follow-up examination in November 1977, the examiner noted the history of surgical correction of undescended testicles, and provided an estimated size for each testicle, with the right smaller than the left.  Laboratory examination of the urine and a sperm count was ordered.  November 1977 laboratory analysis of the Veteran's urine is documented, but there is no record that a specimen was received for a sperm count. 

In July 1978, the Veteran complained of testicular pain and was referred for specialty evaluation.  The provider noted that the right testicle was atrophic, and smaller than the left one, which was "fair size."  There was no evidence of hernia recurrence.  The Veteran's pain was localized at the [hernia repair] incision site.  The incision was well-healed.  The provider was unable to find a reason for the testicular pain.

In October 1978, the Veteran was treated for gonococcus infection.  In January 1979 and February 1979, he was treated skin and respiratory complaints.  An undated treatment note, which has a January 1979 date stamp, indicates that the Veteran was seen in the emergency department for an unspecified reason, and was to be admitted, but he returned to the barracks instead.  

In April 1979, he was treated for a non-gonococcal urethral discharge.  In May 1979, he was treated for chest pain, and, later that month, for occasional dysuria with a slight urethral discharge.  In July 1979, he was treated for a sore throat, and urine cultures were also conducted.  In August 1979, the Veteran complained of groin-area pain after lifting a heavy weight.  The physician determined that both testicles were in the scrotum, and that there was no hernia, but that right testicle was hypotrophic.  An impression of groin strain was assigned.

The Veteran separated from service about two months later; there is no record that the Veteran again sought medical evaluation prior to discharge.  The separation examination does not disclose that any abnormality was diagnosed; the history portion of that examination is not associated with the service treatment records.

On VA examination conducted in April 2009, the Veteran reported that he had no ejaculate.  The examiner concluded that the Veteran had bilaterally small testes, which "may be related to old infarction or torsion."  Ultrasound disclosed that both testes were present in the scrotum, but were small, with the right smaller than the left.  
 
Service treatment records establish that the Veteran's right testicle was so atrophied that some examiners concluded that it was not present in the scrotum.  The evidence establishes that the right testicle did not change in service, as the examiner who conducted August 1976 induction examination concluded that the right testicle was not present.  The Veteran was not inducted until October 1976, after the disqualification due to this defect was waived and a second examination determined that the defect was not currently disabling.  

The Veteran provided a March 2012 private medical statement of R.C.S., M.D.  Dr. R.C.S. opined that the Veteran's initial hernia and undescended testicle repair was done without complication, and that the Veteran later went into the military.  Dr. R.C.S. stated that the Veteran received some type of injury and the orchiopexy "after this injury appears to have failed his testicle."  Dr. R.C.S. stated that the Veteran now had severe pain in the area.  Dr. R.C.S. did not indicate when the orchiopexy failed, or when the "muscle injury to the groin" occurred other than to state that it was as likely as not that the current groin issue was caused by the Veteran's service.  

The service treatment records disclose that the Veteran's right testicle was atrophied prior to his service induction.  There is no presumption of soundness as to the right testicle.  The report of a private ultrasound conducted in December 2011 establishes that the right testicle remains in the scrotum, atrophied.  The opinion of Dr. R.C.S. that the Veteran's orchiopexy failed in service, or as a result of an injury during service, is not probative evidence to establish that the pre-existing injury to the right testicle was aggravated in service.  This opinion is not persuasive, as the Veteran's right testicle was essentially not present at service induction.  

The Veteran has the burden of proof to show aggravation of right testicle injury during or as a result of service under the circumstances of this case, since the presumption of soundness does not apply.  The only favorable evidence is the statement of Dr. R.C.S. and the Veteran's testimony.  The Veteran essentially testified that he noticed no unusual appearance, size, or pain as to the right testicle until after he sustained injury to the groin in service.  The service treatment records, however, clearly establish that the Veteran's right testicle was abnormal when he entered service.  

The Veteran's testimony as to his recollection that his right testicle was normal when he entered service is contradicted by the objective medical evidence, and is not credible.  The Veteran's testimony as to his testicular pain in service is of such limited credibility, given the factual contradictions of record, that his lay evidence that he experienced increased testicular pain in service and continuously thereafter does not establish that it is at least as likely as not that a pre-existing injury to the right testicle was aggravated (worsened) in service.

The Veteran contends, in essence, that he has current residuals of an injury to the groin, which has resulted in constant pain.  As discussed at length above, the objective medical evidence of right testicle atrophy establishes that a pre-service orchioplexy failed his right testicle prior to service, as shown by atrophy.  

As to the left testicle, ultrasounds conducted some 30 years after the Veteran's service discharge establishes that the Veteran's left testicle remains approximately the same size it was in service.  A provider who examined the Veteran in service, when he was 19 years old, estimated the left testicle size as 2.5 cm in diameter.  More exact measurements on ultrasound conducted at VA examination in 2009, and private December 2011 ultrasound, reflect that the left testicle remained 3 cm wide, and 5.8 cc in volume.  This is consistent with 2.5 cm size estimate of the left testicle made in service, and establishes that the Veteran's left testicle has remained unchanged in size since the Veteran first sought evaluation in 1977 in service.  This is inconsistent with the Veteran's testimony that there was no medical diagnosis of his groin injury residuals until after 1999.  Transcript, 2009 personal hearing, at 7.

The Veteran testified that he developed groin pain in service during physical training, and testified regarding a groin injury sustained while in basic training.   His testimony that he had groin pain with exertion, sustained groin injury during basic training, and sought treatment is not consistent with the service treatment records, which show no treatment for any genitourinary complaint until October 1977, more than a year after the Veteran's service induction, and after basic training would have been completed.  

The Veteran's testimony that he made a complete recovery from his hernia surgery prior to his service induction is contradicted by the Veteran's service induction examination.  The Veteran testified that he did not seek evaluation of his testicular pain until he and his wife sought fertility evaluation.  However, the Board does not find it credible that the complaints of pain the Veteran described as beginning in service would have been present in service for such a long period without treatment.  Moreover, the VA examination concluded that the Veteran's report of lack of ejaculate was a result of the Veteran's testicular disorder.  However, the Veteran did not report that symptom in service.  Thus, the Veteran's testimony that residuals of a groin injury have been chronic and continuous since service is inconsistent with the symptoms reported in service.  

The Veteran also testified that he did not realize that he was infertile until he and his wife wanted children.  A sperm count was among the laboratory tests ordered in service.  The fact that the Veteran did not avail himself of such testing is inconsistent with his testimony as to the increase in testicular pain during service.  

The preponderance of the competent and credible medical and lay evidence establishes that the Veteran did not incur an injury during military service that caused current testicular atrophy or pain.  There is no reasonable doubt.  The claim for residuals of a groin injury is denied.  


ORDER

The claim for service connection for right testicle disability, to include as aggravated in service, or for left testicle disability, to include as a residual of an injury to the groin or left testis, is denied.


REMAND

The Veteran testified that he was followed for hepatitis C at VA, and that he was being considered for a liver transplant.  The VA records associated with the claims file do not include the results of laboratory testing required for confirmation on the diagnosis of hepatitis C for VA purposes.  See VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).  In addition, the results of liver biopsy, which the record indicates was performed, should be associated with the claims file, even though the provider who ordered that examination treatment records related to hepatitis C.  

The Veteran provided a March 2013 written medical statement from a private provider indicating that the Veteran denied all risk factors other than air gun immunization and sharing of razors, toothbrushes, and tweezers in service.  This letter is incomplete to substantiate the Veteran's claim, however, as the provider did not state that he had conducted examination of the Veteran, nor did the provider indicate whether the opinion rendered was based on clinical records, or reports of examinations conducted by other providers, nor did the report explain the rationale underlying the opinion.  After all necessary development is conducted, more specific medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify or submit the records of the insurance examination at which hepatitis C was identified.

2.  Afford the Veteran an opportunity to provide or authorize release of private medical records from Henry Ford Hospital & Health Network, and any other relevant private clinical recocrds, such as treatment by an infectious diseases specialist. 

3.  Afford the Veteran an opportunity to complete the hepatitis C risk questionnaire.

4.  Obtain the VA treatment records pertinent to treatment of the Veteran for hepatitis C, to include enzyme or enzyme-linked immunosorbent assay, RIBA (recombinant immunoblot assay) or a positive test for HCV RNA (hepatitis C viral ribonucleic acid).   

5.  After all the development requested above is completed, undertake any additional development deemed necessary.  This may include a VA examination and etiology opinion if the evidence developed indicates that the Veteran does indeed have hepatitis C or if there is any ambiguity relating to such diagnosis. 

6.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


